Case 2:19-cv-00072-SPC-NPM Document 151 Filed 09/30/20 Page 1 of 4 PageID 1557




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

 ESTATE OF GERALDINE F.
 JENNINGS, ROBERT J. JENNINGS,
 CHERYL FAZO and KIM S. JENNINGS,

                 Plaintiffs,

 v.                                                          Case No.: 2:19-cv-72-FtM-38NPM

 GULFSHORE PRIVATE HOME
 CARE, LLC,

                 Defendant/Third Party
                 Plaintiff

 CRIS-CAROL SAMUELS,

       Third Party Defendant.
 ___________________________                      /

                                                 ORDER1

         Before the Court is Plaintiffs’ Motion for Reconsideration of the Court’s Order

 granting Gulfshore Private Home Care, LLC’s Motion in Limine to Limit the Opinion

 Testimony of Plaintiff’s Expert Joseph Rubino (Doc. 146) and Gulfshore’s response (Doc.

 148).

         Gulfshore is a nurse registry that connects home healthcare workers to elderly and

 disabled clients. In March 2017, Gulfshore connected caregiver Cris Carol Samuels with

 a client—Antoinette Janich. While Janich was in her car, Samuels drove off the road and




 1
   Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:19-cv-00072-SPC-NPM Document 151 Filed 09/30/20 Page 2 of 4 PageID 1558




 onto a sidewalk, fatally striking Geraldine Jennings.      Jennings’ estate and surviving

 husband and daughters sued Gulfshore for negligence and wrongful death.

        To help make their case, Plaintiffs retained medical transportation expert Joseph

 Rubino. Gulfshore filed a motion in limine to exclude five of Rubino’s opinions due to lack

 of expertise, foundation, methodology, and relevance. The Court granted the motion.

 (Doc. 139). Now, Plaintiffs urge the Court to reconsider its ruling.

        “A motion for reconsideration must show why the court should reconsider its prior

 decision and ‘set forth facts or law of a strongly convincing nature to induce the court to

 reverse its prior decision.’” Fla. Coll. of Osteopathic Med., Inc. v. Dean Witter Reynolds,

 Inc., 12 F.Supp.2d 1306, 1308 (M.D. Fla. 1998)(internal quotations omitted). Courts

 generally recognize three grounds for reconsidering an order: (1) an intervening change

 in controlling law; (2) availability of new evidence; and (3) the need to correct clear error

 or prevent manifest injustice. Id. The burden is upon the movant to establish the

 extraordinary circumstances supporting reconsideration.” Mannings v. Sch. Bd. Of

 Hillsboro Cnty., Fla., 149 F.R.D. 235, 235 (M.D. Fla. 1993). “A court has considerable

 discretion in deciding whether to grant a motion for reconsideration.” See Drago v. Jenne,

 453 F.3d 1301, 1306 (11th Cir. 2006).

        The motion to reconsider must set forth facts or law of a strongly convincing nature

 to demonstrate to the court the reason to reverse its prior decision. Taylor Woodrow

 Constr. Corp. v. Sarasota/Manatee Airport Auth., 814 F.Supp. 1072, 1072-73 (M.D. Fla.

 1993); PaineWebber Income Props. Three Ltd. P’ship v. Mobil Oil Corp., 902 F.Supp.

 1514, 1521 (M.D. Fla. 1995). “When issues have been carefully considered and decisions

 rendered, the only reason which should commend reconsideration of that decision is a
Case 2:19-cv-00072-SPC-NPM Document 151 Filed 09/30/20 Page 3 of 4 PageID 1559




 change in the factual or legal underpinning upon which the decision was based.” Taylor

 Woodrow, 814 F.Supp. at 1072-73.

        A motion in limine is a “motion, whether made before or during trial, to exclude

 anticipated prejudicial evidence before the evidence is actually offered.” Luce v. United

 States, 469 U.S. 38, 40 n.2 (1984). “Evidence is excluded upon a motion in limine only if

 the evidence is clearly inadmissible for any purpose.” Acevedo v. NCL (Bah.) Ltd., 317

 F.Supp. 3d 1188, 1192 (S.D. Fla. 2017) (internal quotation marks and citation omitted).

 An “order on a motion in limine remains subject to reconsideration by the court throughout

 the trial.” DeBose v. Univ. of S. Fla. Bd. Of Trs., No. 8:15-cv-2787-EAK-AEP, 2018 WL

 8919981, at * 1 (M.D. Fla. Sept. 9, 2018) (internal quotation marks, citation, and some

 emphasis omitted).

        After a careful review of the briefings and relevant law, the Court concludes

 reconsideration is unnecessary. Plaintiffs do not put forth any legal argument that the

 Court’s ruling was incorrect. Instead, they contend the Court should have held a hearing

 to properly assess Rubino’s credibility. But a hearing is not necessary if the issues are

 thoroughly briefed and competently articulated. See M.D. Fla. R 3.01(j). Plaintiffs did not

 originally request a hearing. Nor did the Court find the need for one based on the briefing.

 It stands by that decision, as there is no need to hold a hearing after it issued its ruling.

        Accordingly, it is now

        ORDERED:

        Plaintiffs’ Motion for Reconsideration of the Court’s Order granting Gulfshore

 Private Home Care, LLC’s Motion in Limine to Limit the Opinion Testimony of Plaintiff’s

 Expert Joseph Rubino (Doc. 145) is DENIED.
Case 2:19-cv-00072-SPC-NPM Document 151 Filed 09/30/20 Page 4 of 4 PageID 1560




       DONE and ORDERED in Fort Myers, Florida this 29th day of September 2020.




 Copies: All Parties of Record
